PER CURIAM:
Appellant was convicted of simple assault, conspiracy and theft. No direct appeal was taken from the sentence imposing a term of imprisonment. The record from the Post Conviction Hearing reveals that Appellant had requested his trial counsel to appeal and that the Defender Association, by letter to the defendant, refused to file an appeal because they believed the case lacked merit. Accordingly, we reverse the order denying relief under the Post Conviction Hearing Act. Commonwealth v. Fareri, 271 Pa.Super. 174, 412 A.2d 632 (1979). See also, Commonwealth v. Unger, 494 Pa. 592, 598, 432 A.2d 146, 149 (1980) (concurring opinion, ROBERTS, J.) On remand Appellant must be allowed thirty days to file direct appeals nunc pro tunc from the 1976 judgments of sentence.
Reversed and remanded.